DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the limitations “A tissue dispenser configured for housing an interleaved facial tissue clip or a box containing thereof,” as recited in claim 1 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “wherein the top wall comprises a tray, a decoration, a trash receptacle, and/or an organizer,” as recited in claim 1 line 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “the side wall comprises an opening through which said facial tissue is dispensed,” as recited in claim 1 line 5 must be shown or the feature(s) canceled from the claim(s).  The opening is not shown to be disposed in the side wall as claimed. No new matter should be entered.



Therefore, the limitation “comprising at least four side walls and, optionally, a bottom wall,” as recited in claim 2 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitation “wherein the top wall is removable or openable,” as recited in claim 3 line 1-2 must be shown or the feature(s) canceled from the claim(s).  Top wall in Figure 32A is not shown to be removable or openable. No new matter should be entered.

Therefore, the limitation “wherein the top wall comprises a lid or a cover,” as recited in claim 4 line 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitation “wherein the top wall hovers above the top plane,” as recited in claim 5 line 2-3 must be shown or the feature(s) canceled from the claim(s). The top is not shown to be hovering above the top plane. No new matter should be entered.



Therefore, the limitation “wherein the side wall comprising said opening is removable or openable,” as recited in claim 11 line 1-2 must be shown or the feature(s) canceled from the claim(s). Dispenser in Figure 32A does not comprise an openable sidewall comprising the opening. No new matter should be entered.

Therefore, the limitation “wherein said top wall extends beyond the vertical plane of said side wall,” as recited in claim 13 line 2-3 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Therefore, the limitation “wherein said panel is peripheral but not connected to any walls of the said dispenser,” as recited in claim 17 line 2 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Therefore, the limitation “which has a form of a square shape or a rectangular shape,” as recited in claim 19 line 4-5 must be shown or the feature(s) canceled from the claim(s). Similar issue in claim 20. No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,5,6,9,14,15,17,19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 

	Claim 1 recites the limitations “configured for housing an interleaved facial tissue clip or a box containing,” in line 2.  It is unclear as to whether the dispenser is configured to housing a tissue clip or a box.  The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor.  Appropriate clarification is required.

Claim 1 recites the limitations “wherein the top wall comprises a tray, a decoration, a trash receptacle, and/or an organizer,” in lines 3-5.  It is unclear as to whether the dispenser is configured such that the top wall comprises all the elements as recited or only one of the cited elements. The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor.  Appropriate clarification is required.

Claim 1 recites the limitations “an organizer,” in line 5.  The limitations organizer is a subjective term providing no specific structure as to what configuration of an organizer is being recited since, an organizer can be od any shape. The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor.  Appropriate clarification is required.



Claim 5 recites the limitations “wherein the top wall hovers above the top plane of said clip or said box,” in lines 2-3.  It is unclear as to how the top wall hovers above the top plane.  The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor.  Appropriate clarification is required.

Claim 6 recites the limitations “wherein the side wall is further disposed thereon an organizer,” in lines 3-5.  It is unclear as to how the side wall which terminates prior to reaching the organizer as shown in Figure 32A is disposed on the organizer. The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor. Similar issue in claim 14.  Appropriate clarification is required.

Claim 9 recites the limitations “the top wall and a sidewall cooperate with each other,” in lines 2-3.  It is unclear as to how the top wall and a sidewall are structurally configured to cooperate with each other to form a gap. The limitations as recited are 

Claim 15 recites the limitations “wherein said side wall cooperates with said panel,” in lines 2-3.  It is unclear as to how the side wall is structurally configured to cooperate with said plane. The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor.  Appropriate clarification is required.

Claim 17 recites the limitations “wherein said panel is peripheral but not connected to any walls of the said dispenser,” in line 2.  It is unclear as to how in the same embodiment the limitations recite the said panel is connected to a wall of said dispenser in claim 16. Appropriate clarification is required.

Claims 19 and 20 recites the limitations “which has a form of a square shape or a rectangular shape,” in lines 4-5.  The Applicant recites the shape to the dispenser as being a square or a rectangular however the dispenser of Figure 32A most appears to be a square.  It is to be further noted, a square can be a rectangle however a rectangle is not a square therefore, it is not clear as to whether the claimed limitations are referring to a single embodiment or multiple embodiments. Appropriate clarification is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Ware (US 4,483,440).

Referring to claims 1 and 18.  Ware discloses a tissue dispenser (10; Figure 1) configured for housing an interleaved facial tissue clip or a box containing (comprising a box of tissues) thereof, said dispenser (10) comprising a top wall (top wall of 26) and a side wall, (18) wherein the top wall (top wall of 26) comprises a tray (top surface of 26), a decoration (28), a trash receptacle (35), and/or an organizer (articles can be stacked on top of 26), and the side wall (18) comprises an opening (30) through which said facial tissue (33) is dispensed.

Referring to claim 2.  Ware discloses a tissue dispenser (10; Figure 1) 
comprising at least four side walls (12,14,16 and 18), and, optionally, a bottom wall (20).

Referring to claim 3.  Ware discloses a tissue dispenser (10; Figure 1)
wherein the top wall (26) is removable or openable (can be removed; Figure 2).

Referring to claim 4.  Ware discloses a tissue dispenser (10; Figure 1)
wherein the top wall (26) comprises a lid or a cover (26).

Referring to claim 5.  Ware discloses a tissue dispenser (10; Figure 1)
wherein the top wall (26) hovers (rest) above the top plane of said clip or said box (32) when said clip or said box is housed therein (as in Figure 2).

Referring to claims 6 and 14.  Ware discloses a tissue dispenser (10; Figure 1)
wherein the side wall (side wall of 18) is further disposed thereon an organizer (extends up to the organizer surface).

Referring to claim 7.  Ware discloses a tissue dispenser (10; Figure 1) 
wherein said opening (30) is disposed on said side wall (18) at a position that prevents the waiting tissue from touching the bottom plane (plane of 20) of said tissue dispenser when the leading tissue is dispensed (tissue 33 suspended near the opening end; Figure 2).

Referring to claim 8.  Ware discloses a tissue dispenser (10; Figure 1) 
wherein said opening (30) is disposed on the upper portion (top portion of 18) of the side wall (18; see Figure 2).

Referring to claim 9.  Ware discloses a tissue dispenser (10; Figure 1) 


Referring to claim 10.  (see objections above; structure as claimed not shown) Ware discloses a tissue dispenser (10; Figure 1) 
wherein said gap (opening) is sufficient in size for said facial tissue (33) to exit therethrough (exit through the opening 33 in 32).

Referring to claim 11.  Ware discloses a tissue dispenser (10; Figure 1) 
wherein the side wall (18) comprising said opening (30) is removable or openable (container 32 can be removed through 30).

Referring to claim 12.  Ware discloses a tissue dispenser (10; Figure 1) 
wherein comprising a bottom wall (20).

Referring to claim 13.  Ware discloses a tissue dispenser (10; Figure 1) 
wherein said top wall (26) extends beyond the vertical plane of said side wall (top surface of 26 extends beyond the plane of the side wall 18; Figure 2).

Referring to claim 15.  Ware discloses a tissue dispenser (10; Figure 1) 
further comprising a panel (front panel of 32) which is parallel to the plane of the sidewall (plane of wall 18) having said opening (30), wherein said side wall (18) 

Referring to claim 16.  Ware discloses a tissue dispenser (10; Figure 1) 
wherein said panel (front panel of 32) is connected to a wall of said dispenser (attached to dispenser walls 26a and 33; Figure 3).

Referring to claim 17.  Ware discloses a tissue dispenser (10; Figure 1) 
wherein said panel (front panel of 32) is peripheral (is the outer periphery panel of container 32) but not connected to any walls of said dispenser (is a separate member not physically attached to the dispenser housing body; Figure 2).

Referring to claim 19.  Ware discloses a tissue dispenser (10; Figure 1) 
which has a form of a square shape or a rectangular shape (disperser housing of 10 is a square).

Referring to claim 20.  Ware discloses a tissue dispenser (10; Figure 1) 
having a square or a rectangular form (square form; see Figure 2) comprising an interleaved facial tissue clip (32), wherein the top wall (26) of said tissue dispenser (10) has no opening disposed therein for said facial tissue to exit (dispenser comprises not tissue opening disposed on the top wall), and wherein at least one side wall (18) of said .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RAKESH KUMAR/Primary Examiner, Art Unit 3651